Citation Nr: 1214950	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based upon individual umemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied entitlement to TDIU.

The Veteran testified before the undersigned at a November 2011 Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the Veteran has satisfied each of these requirements.  Competent evidence of record shows that the Veteran is unemployed, and the Veteran contends that his unemployment is attributable to his service-connected PTSD.  He claims that he stopped working in February 2005, and that although he has sought employment since that time, he has never been able to maintain it because of his service-connected mental disability.  

An August 2005 Social Security Administration (SSA) Disability Determination record indicates that the Veteran was disabled since February 2005, due to an organic mental disorder.  The Board notes that research indicates that PTSD is considered an organic mental disorder.  Interview and evaluation records state more specifically that the Veteran was evaluated in 2005, for disability based upon cognitive limitations, PTSD, and a history of alcohol abuse.  The notes indicated that there had been a progressive deterioration in the Veteran's functioning over the past several years, and that the Veteran reported significant PTSD symptomatology, including intrusive memories, flashbacks, paranoia, obsessive compulsive behavior and memory loss, which were causing a significant impact on his daily functioning.  It was also noted that the Veteran performed poorly during psychological evaluation in the area of executive functioning.  It was determined that the Veteran was not capable of sustained, competitive employment.  

However, during a September 2008 VA examination, the Veteran was diagnosed with PTSD, chronic.  The examiner also noted that the Veteran reported that he experienced dementia, and that his records indicated that he experienced ADHD, but that those conditions appeared to be unrelated to his PTSD.  The examiner concluded that the Veteran's PTSD did not cause total occupational and social impairment, but rather caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran's private physician, E.J., MD noted in a December 2008 treatment record that the Veteran reported that he was trying to make money by collecting things that people have discarded in his truck and trying to resell them.  The physician also noted that the Veteran was obsessed with his dementia and various symptoms of mental impairment.  The physician opined that his symptoms could have easily been a manifestation of PTSD and depression that could cause pseudo-dementia.

An April 2009 report from the VA Vocational Rehabilitation and Employment Service indicates that the Veteran was found to be ineligible for training or employment, due to the severity of his service-connected disabilities.  The report notes specifically that the Veteran was service-connected for PTSD; that he reported anger issues for which he had received anger management training on more than one occasion; that he had dementia, head pain, rashes, knee pain, and low back pain, which he was not service-connected for; and that he had been found to be entitled to Social Security Disability benefits for an organic mental disorder and chronic brain syndrome, which he claimed caused dementia.  The report also notes that the Veteran reported that his memory had been affected more than anything, and caused him to have accidents and major problems on his last job.  The report concluded that the severity of the Veteran's physical and psychological impairments, both social and occupational, indicated that his functional capacities fell in the range of less than sedentary work, and it was not likely that he would benefit from training and employment rehabilitative services.

On VA examination in August 2009, the Veteran was again diagnosed with PTSD, chronic.  The examiner also noted that the Veteran had been diagnosed with dementia, ADHD and depression.  He opined that the Veteran's PTSD did not cause total occupational or social impairment, but would cause occasional decrease in work efficiency if he was employed.  He opined further that the Veteran's primary difficulty with occupational work was a combination of dementia and narcolepsy, and that his dementia, which was of an Alzheimer's type, was the most disabling condition for him at that time.  He also concluded that if the Veteran had superimposed pseudodementia, secondary to his PTSD and depression, it was unlikely that it would have any significant impact on his unemployability above and beyond his impairment at that time.

During his November 2011 Travel Board hearing, the Veteran testified that his PTSD had worsened since his last VA examination in August 2009.  He also reported that he stopped working in 2005, and that although he has sought employment since that time, he has never been able to maintain it because of his service-connected PTSD.  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The September 2008 and August 2009 VA examiners opined that the Veteran's PTSD did not cause total occupational or social impairment.  However, neither examiner considered the Veteran's recent reports of increased symptomatology during his November 2011 hearing.

Furthermore, the Board finds that the evidence of record is conflicting and contradictory, regarding whether the Veteran is unable to maintain gainful employment due to his service-connected PTSD.  

In this regard, the Board notes that as discussed above, the SSA has determined that the Veteran has been incapable of sustained, competitive employment since February 2005, due to an organic mental disorder.  As noted, PTSD is considered an organic mental disorder.  

The September 2008 VA examiner opined that the Veteran's PTSD did not cause total occupational impairment.  He also noted that the Veteran had been diagnosed with dementia and ADHD, but concluded that those disorders did not appear to be related to his PTSD.  

In December 2008, the Veteran's private physician opined that the Veteran possibly had pseudodementia, caused by his PTSD and depression.  

The August 2009 VA examiner also opined that the Veteran's PTSD did not cause total occupational impairment.  He opined further that the Veteran's primary difficulty with occupational work was a combination of dementia and narcolepsy, with dementia being the most disabling.  This VA examiner did not definitively rule out the possibility of the Veteran's dementia being related to his PTSD, but concluded that even if the Veteran did have superimposed pseudodementia, secondary to his PTSD, it was unlikely that it would have a more significant impact on his unemployability.  

In an April 2009 report, the VA Vocational Rehabilitation and Employment Service determined that the Veteran was ineligible for training or employment, due to the severity of his service-connected disabilities.  As noted above, the Veteran only has one service-connected disability, namely PTSD.  However, in the same report, the service also determined that due to the severity of the Veteran's physical and psychological impairments, both social and occupational, he was unlikely to benefit from training and employment rehabilitative services.  As such, the Board finds that this report is contradictory and unclear.

In light of the Veteran's contentions, the varying opinions and the new evidence of increased PTSD symptomatology, another VA examination and opinion are needed.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of impairment due to the service connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

2.  A diagnosis of dementia should be confirmed or ruled out.  If a diagnosis is confirmed, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or chronically worsened by the Veteran's service-connected PTSD.

3.  The examiner should provide an opinion as to whether the Veteran's service-connected PTSD, or any dementia found to be related to his PTSD, precludes him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  

A complete rationale should be given for all opinions and conclusions expressed.

4.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2011).

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



